DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 6 and 7 are allowable.  Claims 1-4, 6 and 7, previously withdrawn from consideration as the result of a restriction requirement, have been amended to require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Group I and Group II, as set forth in the Restriction Requirement mailed on 9/22/2021, is hereby withdrawn and claims 1-4, 6 and 7 are hereby rejoined and fully examined for patentability under 37 CFR § 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215; 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
Authority for the examiner’s amendment to the claims was given in an interview with Applicant’s representative Paul Durdik (USPTO Reg. No. 37,819) on 6/10/2022 (see attached interview summary).

Amendment to the Title
The title is amended as follows:
-- OPTICAL ELEMENT HAVING METALLIC SEED LAYER AND ALUMINUM LAYER, AND METHOD FOR PRODUCING SAME --

Claim Amendments
The second clause of Claim 8 is amended to change a period to a comma, and Claim 11 is amended to change a period to a comma, as follows:

Claim 8.  (Currently Amended)  An optical element comprising:
a substrate;
a metallic seed layer on the substrate[[.]], the metallic seed layer having a thickness of not more than 5 nm; and
an aluminum layer disposed on a side of the metallic seed layer that faces away from the substrate,
wherein the aluminum layer directly adjoins the metallic seed layer,
wherein the aluminum layer has a thickness of 30 nm to 100 nm inclusive, and
wherein the aluminum layer has a root mean square roughness of less than 0.7 nm.

Claim 11.  (Currently Amended)  The optical element according to claim 8, wherein the optical element is a mirror[[.]], and wherein the aluminum layer is a mirror layer.

Allowable Subject Matter
Claims 1-4, 6-9 and 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various methods of producing an optical element, including:


    PNG
    media_image1.png
    198
    568
    media_image1.png
    Greyscale


The prior art fails to disclose or suggest the above combination of steps further comprising:


    PNG
    media_image2.png
    50
    564
    media_image2.png
    Greyscale



With respect to Claim 8, although the prior art discloses various optical elements, including:


    PNG
    media_image3.png
    147
    569
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    24
    486
    media_image4.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image5.png
    25
    497
    media_image5.png
    Greyscale



With respect to Claim 16, although the prior art discloses various optical elements, including:


    PNG
    media_image6.png
    70
    567
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    120
    520
    media_image7.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image8.png
    25
    502
    media_image8.png
    Greyscale


With respect to Claims 2-4, 6, 7, 9, 11-15 and 17-20, these claims each depend from Claim 1, Claim 8, or Claim 16, and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art
The following reference is cited to show an example of optical polishing of aluminum down to a surface roughness of about 5 angstroms [0.5 nm] rms:  PCT WIPO publication of Lyons et al., WO 00/44527, published August 3, 2000 (a copy is attached herewith).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872